Citation Nr: 1243471	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for headaches, secondary to a service-connected right wrist ganglion excision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active service from July 1968 to February 1970, including service in Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO), which, in pertinent part, denied service connection for migraine headaches.

This case was previously before the Board in August 2010 and September 2011 and was remanded for additional development.  The case has since returned to the Board for further appellate consideration.

In the 2011 remand, the Board referred the issue of entitlement to service connection for cervical radiculopathy in relation to the Veteran's osteoarthritis, as such issue was raised in a November 2010 VA examination report.  The RO has not yet adjudicated this issue, and it is again REFERRED to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence does not relate the Veteran's headaches to his service-connected right wrist disability.


CONCLUSION OF LAW

Headaches are not proximately due to, or the result of, a service-connected right wrist disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice was provided to the Veteran in December 2006, prior to the initial unfavorable decision here on appeal.  Additional VCAA letters were sent to the Veteran in September 2010 and October 2011.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  Thereafter, the claim was readjudicated by way of a July 2012 supplemental statement of the case.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, VA medical evidence, and the Veteran's statements.  The Veteran has been medically evaluated in connection with this case.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence applicable to the claim that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a)   Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The medical evidence does not reflect that the Veteran has been diagnosed with a headache disability per se; however, he currently reports frequent occipital headaches.  Notably, headaches are generally capable of lay observation.  See e.g., Charles v. Principi, 16 Vet. App. 270, 374 (2002) (Veteran was competent to testify of symptoms of tinnitus (ringing in the ears) because such symptoms were capable of lay observation).   Therefore, in light of the Veteran's lay statements, there is competent evidence of current headaches.

The Veteran does not contend, nor does the evidence show, that he incurred headaches in service.  Indeed, his service treatment records are negative for any headache complaints, treatment, and/or diagnoses, and there is no nexus between the current headaches and service.  

Rather, the Veteran maintains that his headaches are secondary to a service-connected disability.  In November 2010, he was afforded a VA compensation examination to determine the current nature and etiology of his headaches.  During the examination, he stated that his headaches began two years previously and attributed them to his service-connected right wrist disability.  He explained that after undergoing excision of a ganglion cyst on his right wrist, he experienced nerve pain in his right upper extremity that radiated upward to the base of his neck.  

The November 2010 VA neurologic examination was essentially normal.  The examiner ultimately diagnosed the Veteran with headaches associated with cervicalgia and stated that the Veteran's headaches are not caused by, or worsened by, his service-connected right wrist disability.  However, as noted in the Board's 2011 remand, the November 2010 VA examiner did not provide any rationale to support her opinion.  

Consequently, the Veteran's case was referred to the VA examiner for a supplemental medical opinion.  In an October 2011 VA opinion, the same examiner essentially reiterated her opinion that the Veteran's headaches are less likely than not proximately due to, or the result of, his service-connected right wrist disability.  The examiner stated that the Veteran's headaches are most likely due to a combination of known multilevel degenerative disc disease of the cervical spine and neuropathic pain from his long-term alcohol dependence.  The examiner stated further that the Veteran's pain associated with his schizophrenia may also have a somatic component, according to his psychiatrist.   Significantly, the Veteran's cervical spine disability, alcohol dependence, and/or schizophrenia are not service connected.

Collectively, the November 2010 and October 2011 VA opinions are fully articulated and contain sound reasoning.  The VA examiner had the benefit of reviewing the Veteran's claims file and examining the Veteran.  A synopsis of the Veteran's medical history was also included.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA opinions in this case are therefore afforded significant probative value.  As in the third prong of the Jandreau test, the Veteran's fundamental contention has been investigated by competent medical authority and found without merit.

The probative evidence of record does not relate the Veteran's headaches to his service-connected right wrist disability.  In fact, the only evidence of record in support of this claim is provided by the Veteran himself.  However and as noted, the Veteran is a layperson who is competent to report the presence of observable symptoms such as pain; however, there is no evidence showing that he possesses the medical expertise necessary to provide a competent medical opinion relating his current headaches to his service-connected disability.  The Board therefore concludes that the objective medical evidence of record far outweighs the Veteran's lay reports of etiology. 

Based on the foregoing reasons and bases, the preponderance of the evidence is against a finding that the Veteran's headaches are etiologically related to his service-connected wrist disability.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal will therefore be denied. 


ORDER

Entitlement to service connection for headaches, secondary to a service-connected right wrist ganglion excision, is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


